Mr. Justice Gordon
delivered the opinion of the court, February 10th 1879.
The defendant below, by his affidavit of defence, set forth, that he made the note in suit for the accommodation of M. K. Barndt, he, the payee, agreeing at the same time that ho would use the note in settlement of a judgment of Hunsberger & Bros., on which an attachment-execution had issued, and had been served on the defendant as garnishee, and that Barndt had violated his agreement by endorsing the paper over to the plaintiff. As the plaintiff had no notice of the equities thus subsisting between the maker and the payee, he could not be affected by them unless he occupied the position of a holder without consideration: Byles on Bills *130. In view of this, the affiant further set forth, that the plaintiff did not purchase the note for a valuable consideration, but received the same from the said Barndt for an antecedent debt. This, however, is a contradiction in terms; for if the plaintiff' received the note for, that is, as we take it, in payment of an antecedent debt, he did purchase it for a valuable consideration: Kirkpatrick v. Muirhead, 4 Harris 123 (Bell, J.); Rosenberger v. Bitting, 3 Id. 278.
If, indeed, the defendant, by this ambiguous wording, meant that the plaintiff' had taken it as collateral security for a pre-existing debt, he should have said so. If he has not been able to make out a prima facie ease for himself, we cannot help him by inferences drawn from obscure language Avhich he by a word or two might have made plain. If a defendant, when he has the stand to himself, cannot make out a case in his own favor, it must be because he has none, and he ought not to ask a court to patch up a case for him.
It is now ordered that the record in this case be remitted to the court below, and said court is directed to enter judgment against the defendant for such sum as to right and justice may belong, unless other legal or equitable cause be shown why judgment should not be so entered. „